DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           CHARLES MILTON,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-2401

                            [October 19, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 05-19733CF10A and 12-6541CF10A.

  Charles Milton, Arcadia, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and TAYLOR, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.